Execution Copy Exhibit Executive Employment Agreement EMPLOYMENT AGREEMENT (the "Agreement") made as of November 4, 2008, 2008 between ARIAD Pharmaceuticals, Inc. (the "Company") a Delaware corporation, and Daniel M. Bollag, Ph.D. (the "Employee"). 1. Employment, Duties and Acceptance. 1.1The Company hereby employs the Employee, for the Term (as hereinafter defined), to render full-time services to the Company, and to perform such duties as the Chief Executive Officer of the Company shall reasonably direct the Employee to perform.The Employee's title shall be designated by the Chief Executive Officer and initially shall be Senior Vice President, Regulatory
